 



Exhibit 10.10
NEOPROBE CORPORATION
AMENDMENT TO CONVERTIBLE NOTE PURCHASE AGREEMENT
     This Amendment (“Amendment”) is made as of December 26, 2007, to the 10%
Convertible Note Purchase Agreement, dated June 29, 2007 (the “Agreement”),
between NEOPROBE CORPORATION (the “Company”), incorporated under the laws of the
State of Delaware, with its principal office at 425 Metro Place North,
Suite 300, Dublin, OH 43017 and David C. Bupp, residing at 9095 Moors Place
North, Dublin, Ohio 43017, Cynthia B. Gochoco, residing at 1550 Chapel Drive,
York, Pennsylvania 17404, and Walter H. Bupp, residing at 2038 Wyntre Brook
Drive, York, Pennsylvania 17403, as joint tenants with right of survivorship
(each a “Purchaser,” and collectively the “Purchasers”). Capitalized terms not
otherwise defined herein shall have the respective meanings defined in the
Agreement.
     WHEREAS, in connection with the Company’s obtaining financing from the sale
to certain investors (the “Investors”) of $7,000,000 in aggregate principal
amount of the Company’s 10% Series A Convertible Senior Secured Promissory
Notes, due December 26, 2011 (the “Series A Notes”) and $3,000,000 in aggregate
principal amount of the Company’s 10% Series B Convertible Senior Secured
Promissory Notes, due December 26, 2011 (together with the Series A Notes, the
“Investor Notes”), and 3,000 shares of the Company’s 8% Series A Convertible
Preferred Stock (the “Preferred Stock”), the Investors have requested that the
term of the 10% Convertible Note, due July 8, 2008, in the principal amount of
$1,000,000 (the “Note”) issued to the Purchasers be extended until December 31,
2011; and
     WHEREAS, in consideration for the Purchasers’ agreement to the extension of
the term of the Note, the Company has agreed to provide security for the
obligations evidenced by the amended Note, and to issue to the Purchasers
additional warrants to purchase shares of Common Stock of the Company;
     NOW THEREFORE, in consideration of the foregoing, the mutual promises of
the Company and the Purchasers set forth below, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Company and the Purchasers agree as follows:
     1. Amended Note. Simultaneously with the closing of the issuance and sale
of the Series A Notes to the Investors, the Company will execute, issue and
deliver to the Purchasers an amended Note (the “Amended Note”) in the form
attached hereto as Exhibit A in exchange for the original Note, which the
Purchasers agree to promptly surrender to the Company for cancellation. Upon the
issuance of the Amended Note, the Company shall have no further obligations
under the original Note.
     2. Security Agreement. Simultaneously with the execution, issuance and
delivery to the Purchasers of the Amended Note, the Company will execute and
deliver to the Purchasers a security agreement in the form attached hereto as
Exhibit B (the “Security Agreement”).
     3. New Warrant. Simultaneously with the execution, issuance and delivery to
the

 



--------------------------------------------------------------------------------



 



Purchasers of the Amended Note, the Company will execute and deliver to the
Purchasers a warrant to purchase 500,000 shares of Common Stock, in the form
attached hereto as Exhibit C (the “New Warrant”). The Series V Warrant of the
Company to purchase 500,000 shares of Common Stock issued to the Purchasers in
2007 (the “Original Warrant”) shall remain issued and outstanding, and the terms
thereof are not modified hereby.
     4. Intercreditor Agreement. Simultaneously with the execution, issuance and
delivery to the Purchasers of the Amended Note, Security Agreement and New
Warrant, and subject to the execution and delivery thereof by the Investors, the
Purchasers will execute and deliver to the Company and the Investors the
Intercreditor Agreement in the form attached hereto as Exhibit D (the
“Intercreditor Agreement”). The Purchasers acknowledge and agree that the
certain obligations of the Company and certain rights of the Purchasers under
the Agreement, the Amended Note, the Security Agreement, the Original Warrant
and the New Warrant will be expressly subordinated to the rights (including
without limitation the registration rights) and security interest of the
Investors pursuant to the terms of the Intercreditor Agreement.
     5. Waiver of Antidilution Rights. Purchasers expressly waive any adjustment
to the conversion price of the Note and the Amended Note, or to the exercise
price of the Original Warrant or the New Warrant, pursuant to the antidilution
provisions of such instruments, that might otherwise be required to be made as a
result of the issuance of the Investor Notes or the Preferred Stock, any
warrants issued to the Investors in connection therewith, or any shares of
Common Stock or other securities of the Company issued or issuable on the
conversion, exercise or exchange thereof, or as payment of dividends or interest
thereon.
     6. Entire Agreement. Except to the extent expressly modified or amended by
this Agreement, the Amended Note, the Security Agreement, and the Intercreditor
Agreement, the Agreement remains in full force and effect in accordance with its
terms. The Agreement, this Amendment, the Amended Note, the Security Agreement,
the Intercreditor Agreement, the Original Warrant and the New Warrant constitute
the entire agreement among the parties and supersede in all respects any other
agreement or understanding among the parties. No party will be liable or bound
to any other party in any manner by any warranties, representations, or
covenants except as specifically set forth herein or therein.
     7. Counterparts. This Agreement may be executed in multiple counterparts,
each of which is deemed an original, but all of which together constitute one
and the same instrument.
     8. Severability. If any one or more of the provisions contained in this
Agreement may be invalid, illegal, or unenforceable in any respect, then the
validity, legality, or enforceability of the remaining provisions contained
herein will not in any way be affected or impaired thereby.
     9. Successors and Assigns. This Amendment is binding upon and inures to the
benefit of the Company and the Purchasers and their respective heirs,
administrators, successors, and assigns; provided, however, that the Company may
not transfer its rights under this Agreement to any other person without the
prior written consent of Purchasers.

2



--------------------------------------------------------------------------------



 



     10. Governing Law. This Agreement is governed by and will be construed and
enforced in accordance with the law of the State of Ohio, without giving effect
to the conflicts of laws principles of any jurisdiction, except to the extent
that the Delaware General Corporation Law shall govern.
     IN WITNESS WHEREOF, the parties have signed this Amendment as of the date
first set forth above.
[SIGNATURE PAGES FOLLOW]

3



--------------------------------------------------------------------------------



 



            NEOPROBE CORPORATION
      By   /s/ Brent L. Larson         Brent L. Larson, Vice President of
Finance             

Signature page to Amendment to Note Purchase Agreement

4



--------------------------------------------------------------------------------



 



            PURCHASERS
      /s/ David C. Bupp                       David C. Bupp                   
/s/ Cynthia B. Gochoco                       Cynthia B. Gochoco                 
  /s/ David C. Bupp POA       Walter H. Bupp, by David C. Bupp, his attorney in 
    fact, under power of attorney dated April 22, 2005     

Signature page to Amendment to Note Purchase Agreement

5